Citation Nr: 0110664	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-16 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders.  

2.  Entitlement to an increased initial rating for 
spondylolysis with spondylolisthesis, lumbosacral spine, with 
degenerative disease, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 1998. 

In July 2000 the RO granted entitlement to total disability 
compensation based on individual unemployability (TDIU).  
Accordingly, this issue is not before the Board for appellate 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection is in effect for degenerative joint 
disease of the right knee, status post knee replacement, 
rated 60 percent disabling; degenerative joint disease of the 
left knee, status post knee replacement, rated 60 percent 
disabling; and spondylolysis with spondylolisthesis, 
lumbosacral spine, with degenerative joint disease; rated 20 
percent disabling.  

A July 1996 private medical statement is to the effect that 
the service connected left knee disability was causing 
problems with the right knee, lower back and right shoulder.  
The May 2000 VA examination indicated that the degenerative 
arthritis was first manifested in the appellant's left knee, 
then right knee, then low back.  X-rays confirmed the 
presence of arthritis involving the shoulders.  

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use or due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1999) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

With regard to the appellant's claim that a higher rating is 
warranted for his spondylolysis with spondylolisthesis, 
lumbosacral spine, with degenerative disease, the Board notes 
that VA's Rating Schedule addresses limitation of motion of 
the lumbar spine at Diagnostic Code 5292.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Disability characterized as slight is 
rated 10 percent disabling; disability described as moderate 
is rated 20 percent; and severe limitation of motion is to be 
rated 40 percent disabling.  After reviewing the recent VA 
examination, the Board is of the opinion that another 
specialized examination is necessary in order to comply with 
the Deluca Case.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms to be used to obtain copies of all 
VA and private medical records pertaining 
to treatment for the disabilities in issue 
which have not been previously submitted.  

2.  The RO should request the VA medical 
facility in Birmingham, Alabama, furnish 
copies of any additional treatment records 
covering the period from May 1999 to 
present.  

3.  The appellant should be afforded a VA 
examination by an orthopedist to determine 
the etiology of the arthritis of the 
shoulders and the severity of the service 
connected spondylolysis with 
spondylolisthesis, lumbosacral spine, with 
degenerative disease.  All indicated 
special studies, including X-rays, should 
be accomplished.  

The appellant's low back should be 
examined for should be examined for 
degrees of limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbosacral 
spine.  Additionally, the examiner should 
be requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  
Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time. 

Following the examination it is requested 
that the examiner rendered an opinion as 
to whether it is as likely as not that the 
degenerative joint disease of the 
shoulders is a manifestation of, or was 
caused or is aggravated by the service 
connected degenerative joint disease, 
status post knee replacement, both knees 
and/or the spondylolysis with 
spondylolisthesis, lumbosacral spine, with 
degenerative joint disease.  A complete 
rationale for any opinion expressed should 
be included in the examination report, and 
the claims folder, together with a copy of 
this Remand, should be provided to the 
examiner prior to the examination.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
the Deluca case.  If the benefits sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



